Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 11/8/21 have been entered. Claims 1 and 8 have been amended. Claim 11 was previously cancelled. Claims 1-10, 12, and 13 are currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0282902) in view of Shuey et al. (US 2016/0288479).
Regarding claims 1, 4, 6, 8, 10, and 13, Kang teaches a bendable (flexible) film with folding endurance (Kang para 150, 154-155; Table 2) of a support substrate (layer 50) of  (Kang para 30, 50) with a first coating with a modulus of 1500 MPa or less (layer 10) (Kang para 38-39) on a first major surface of the substrate (analogous to Applicant’s ‘second coating’) and a second coating with a modulus of 2000 MPa or more (layer 20)(Kang para 38-39) on a second major surface of the substrate (Kang para 20-23; 50; fig. 1) (analogous to Applicant’s ‘first coating’).
Each of the coatings forming layers 10 and 20 may comprise a crosslinked copolymer of tri- to hexa-functional acrylate monomers (Kang para 53-54) with a photocurable elastic polymer which may be a urethane acrylate polymer crosslinked with the other acrylate Kang para 71) and inorganic particles with a particle size of 100 nm or less, thus satisfying the claimed ‘nanoscale fine particles’ in an amount of 20-50 parts by weight relative to the photocurable copolymer (Kang para 77-79). Kang further teaches that in a given layer, a 1- or 2-functional acrylate may be included (Kang para 74).
Kang next teaches that of the first coating layer (item 10) (Applicant’s second coating layer) has a thickness from about 20-150 µm (Kang para 80) with a pencil hardness of 7H or more under a load of 1kg (Kang poara 101). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Kang overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
 The second coating layer (analogous to Applicant’s first coating layer) may have a thickness of as low as 25 µm, particularly when paired with additional layers 30 (Kang para 82). Specifically, Kang teaches that the sum of the thicknesses of layers 10 and 30 should be about 50-150 µm, with a thickness relationship between 10 and 30 of 1:1, giving individual layer thicknesses of 25-75 µm (Kang para 80, 83).
As the individual layer thickness overlaps with the claimed layer thickness Kang would  thus provide embodiments which would satisfy the claimed ratio between the thicknesses of the first and second coating layers being from 1:1 to 1:5. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thicknesses of the first and second hardcoating layers taught by Kang overlaps with the instantly claimed thicknesses 
Kang is silent with respect to the urethane acrylate being a di- to tetra-functional urethane acrylate and that the acrylate equivalent of the urethane acrylate is 100-10,000 g/mol.
Kang and Shuey are related in the field of hard coating layers comprising acrylate binders, specifically urethane acrylate binders. Shuey teaches that the urethane acrylate binder may be a multifunctional urethane with two or more (meth)acrylate groups, which overlaps with the claimed di- to tetra-functionality, having an acrylate equivalent weight of 250-450 g/mol (Shuey para 7, 9). The multifunctional urethane acrylate allows for a network to form between the polymerized molecules, thus allowing for properties such as scratch resistance, wear resistance, and toughness to be selected for (Shuey para 122). Shuey goes on to teach that a cured composition with the multifunctional urethane having an equivalent weight below the 250 g/mol may have excessive crosslinking, resulting in a brittle, easily fragmentable final polymer (Shuey para 125); while a cured composition with the multifunctional urethane having an equivalent weight above the 450 g/mol may become too absorbent to solvents and may swell (Shuey para 126). It would therefore be obvious to one of ordinary skill in the art to select the urethane acrylate of Kang to be the multifunctional urethane acrylate of Shuey with an equivalent weight between 250 and 450 to balance the polymerization network and properties such as scratch resistance, wear resistance, toughness, and solvent absorbance. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the equivalent weight taught by Kang in view of Shuey overlaps with the instantly claimed 
Finally, as the compositions, thickness of layers, substrate material, hardness, and modulus of elasticity of Kang in view of Shuey are the same as claimed, the film of Kang in view of Shuey would be expected to possess a dynamic folding property such that a crack of 3 cm or not is not generated under the claimed testing conditions. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 2, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the difunctional acrylate may comprise tripropyleneglycol diacrylate (TPGDA), hexanediol diacrylate (HDDA), and ethyleneglycol diacrylate (EGDA) (Kang para 75).
Regarding claims 3 and 12, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the tri- to hexa-functional acrylate may be trimethylolpropane triacrylate (TMPTA), trimethylolpropaneethoxy triacrylate (TMPEOTA), glycerin-propoxylated triacrylate (GPTA), pentaerythritol tetraacrylate (PETA), and Kang para 69). As these are the same tri- to hexa-functional acrylates as taught by Applicant’s specification and claimed in claim 12, they would be expected to have the claimed acrylate equivalent weight of 50-300 g/mol. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 5, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches the inorganic fine particles may be silica, aluminum oxide, titanium oxide or zinc oxide (Kang para 77).
Regarding claim 6, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that when the inorganic particles are contained in the first layer, they should be present in an amount of 10-60 parts by weight relative to the acrylate binder, with the acrylate binder being 40-90 parts by weight (Kang para 77, 159). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the proportions taught by Kang in view of Shuey overlaps with the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 9, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the supporting substrate may be polyethylene terephthalate (PET), cyclic olefin copolymer (COC), polyacrylate copolymer (PAC), polymethylmethacrylate Kang para 30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shuey as applied to claim 1 above, and further in view of Kang et al. (US 2015/0140279, hereafter ‘Kang ‘279).
Regarding claim 7, Kang in view of Shuey teaches the flexible film as above for claim 1.
Kang in view of Shuey is silent with respect to the amount of mono- and di-functional acrylate included in the copolymer.
Kang in view of Shuey and Kang ‘279 are related in the field of hard coating layers comprising tri- to hexa-acrylate copolymers. Kang ‘279 teaches including a mono- and/or di-functional acrylate in an amount of 10-50 parts by weight relative to the tri- to hexa-  functional acrylate monomers as when the mono- and di- functional acrylates are included in this amount relative to the tri- to hexa- functional acrylate components, it gives a film with high hardness and flexibility without deteriorating other physical properties such as curl characteristics. It would therefore be obvious to one of ordinary skill in the art to modify the amount of mono- or di-functional acrylate already present in Kang in view of Shuey to be the amount of mono- or di-functional acrylate taught by Kang ‘279 because this gives a film with improved hardness and curl resistance.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12, and 13 have been considered but are moot as they are not drawn to the current prior art rejection of record
However inasmuch as the arguments still apply, particularly for Shuey, it is noted that Shuey is no longer relied upon to teach the claimed modulus of elasticity. 
Further, Applicant’s argument that one of ordinary skill would not modify Kang ‘279 with Shuey due to the increase in modulus of elasticity that Applicant argues would be expected to occur if one were to modify the urethane acrylate of Kang to be a multifunctional urethane acrylate as taught by Shuey, it is noted that Kang uses far less (around 5-20 parts by weight) of the urethane acrylate component compared to Shuey (around 30-95% by weight). Further, the benefits cited as part of the Examiner’s obviousness statement shows that Shuey ascribes those benefits to the multifunctional urethane acrylic itself, not to the amount of the urethane acrylate component in the final resin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/8/22


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781